
QuickLinks -- Click here to rapidly navigate through this document


ENDORSEMENT NO. 10

Attached to and made a part of
AGREEMENT OF REINSURANCE
NO. 7448
between
GENERAL REINSURANCE CORPORATION
and
PAULA INSURANCE COMPANY
AGRI-COMP INSURANCE COMPANY


    IT IS MUTUALLY AGREED that, as respects new and renewal policies of the
Company becoming effective at and after 12:01 a.m., October 1, 1998, this
Agreement is amended as follows:

ISub-paragraph (c) in Article II - GENERAL CONDITIONS, DEFINITIONS AND
INTERPRETATIONS is amended to read as follows:

    "(c) Company Retention

The Company and its underlying reinsurers shall retain for its own account the
entire amount set forth as the Company Retention; however, this requirements
shall be satisfied if such amount is retained by the Company or its affiliated
companies under common management or common ownership or both."

IISub-paragraph (c) in Exhibit A is amended to read as follows:

    "(c) Net Loss

This term shall mean all payments by the Company, adjusted in accordance with
the section entitled ADJUSTED DOLLAR COVERAGE, in settlement of claims or
losses, payment of compensation or other benefits, or satisfaction of judgments
or awards, after deduction of salvage, and after deduction of amounts due from
all inuring facultative reinsurance, whether collectible or not and shall
exclude adjustment expense and payments or liability in excess of the Company's
policy limit(s); however in the instance of the insolvency of the Company, this
definition shall be modified to the extent set forth in the article entitled
INSOLVENCY OF THE COMPANY."

IIISub-paragraph (c) in Exhibit B is amended to read as follows:

    "(c) Net Loss

This term shall mean all payments by the Company, in settlement of claims or
losses, payment of compensation or other benefits, or satisfaction of judgments
or awards, after deduction of salvage, and after deduction of amounts due from
all other reinsurance, except underlying reinsurance, and shall exclude
adjustment expense and payments or liability in excess of the Company's policy
limit(s); however in the instance of the insolvency of the Company, this
definition shall be modified to the extent set forth in the article entitled
INSOLVENCY OF THE COMPANY."

    IN WITNESS WHEREOF, the parties hereto have caused this Endorsement to be
executed in duplicate this 26th day of January, 1999.

GENERAL REINSURANCE CORPORATION

/s/ Anthony J. Anastanio

Senior Vice President

Attest: /s/ Melinda Kwan

--------------------------------------------------------------------------------


PAULA INSURANCE COMPANY

AGRI-COMP INSURANCE COMPANY

/s/ Jeffrey A. Snider

Attest: /s/ Bradley K. Servin

-2-
Endorsement No. 10
Agreement No. 7448

--------------------------------------------------------------------------------


ENDORSEMENT NO. 11

Attached to and made a part of
AGREEMENT OF REINSURANCE
NO. 7448
between
GENERAL REINSURANCE CORPORATION
and
PAULA INSURANCE COMPANY
AGRI-COMP INSURANCE COMPANY


    IT IS MUTUALLY AGREED, that as respects claims and losses resulting from
accidents taking place at and after 12:01 A.M., July 1, 2000, the first
paragraph of Section 11—ANNUAL AGGREGATE DEDUCTIBLE of Exhibit A of this
Agreement is amended to read:

    "In addition to the Company Retention set forth in the section entitled
LIABILITY OF THE REINSURER, the Company shall retain, as respects all accidents
taking place during each Annual Period that this Exhibit is in force, an annual
aggregate deductible equal to 2.0% of the Company's earned premium."

    IT IS FURTHER AGREED that, as respects claims and losses resulting from
accidents taking place at and after 12:01 A.M., October 1, 2000, Exhibit A of
this Agreement is amended as follows:

ISub-paragraph (c) in Section 2—DEFINITIONS AND INTERPRETATIONS is amended to
read:

    "(c) Net Loss

This term shall mean all payments by the Company, in settlement of claims or
losses, payment of compensation or other benefits, or satisfaction of judgments
or awards, after deduction of salvage, and after deduction of amounts due from
all inuring facultative reinsurance, whether collectible or not and shall
exclude adjustment expense and payments or liability in excess of the Company's
policy limit(s); however in the instance of the insolvency of the Company, this
definition shall be modified to the extent set forth in the article entitled
INSOLVENCY OF THE COMPANY."

IISection 7—ADJUSTED DOLLAR COVERAGE is deleted.

    IT IS FURTHER AGREED that as respects new and renewal policies of the
Company becoming effective at and after 12:01 A.M. October 1, 2000, and policies
of the Company in force at 12:01 A.M., October 1, 2000, Section 4 is amended to
read:

"Section 4—REINSURANCE PREMIUM

    The Company shall pay to the Reinsurer:

(a)For the First Excess Cover, a net rate of [      ] of the Company's earned
premium for Workers' Compensation and Employers' Liability Business:

(b)For the Second Excess Cover, a net rate of [      ] of the Company's earned
premium for Workers' Compensation and Employers' Liability Business."

    IN WITNESS WHEREOF, the parties hereto have caused this Endorsement to be
executed in duplicate this 16th day of October, 2000.

GENERAL REINSURANCE CORPORATION
/s/ Anthony J. Anastanio
Senior Vice President

Attest: /s/ Melinda Kwan

--------------------------------------------------------------------------------

PAULA INSURANCE COMPANY
AGRI-COMP INSURANCE COMPANY

/s/ Jeffrey A. Snider

Attest: /s/ James J. Muza

-2-
Endorsement No. 11
Agreement No. 7448

--------------------------------------------------------------------------------



QuickLinks


ENDORSEMENT NO. 10 Attached to and made a part of AGREEMENT OF REINSURANCE NO.
7448 between GENERAL REINSURANCE CORPORATION and PAULA INSURANCE COMPANY
AGRI-COMP INSURANCE COMPANY
ENDORSEMENT NO. 11 Attached to and made a part of AGREEMENT OF REINSURANCE NO.
7448 between GENERAL REINSURANCE CORPORATION and PAULA INSURANCE COMPANY
AGRI-COMP INSURANCE COMPANY
